If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                              COURT OF APPEALS


OLIVER BAKEMAN,                                                          FOR PUBLICATION
                                                                         November 10, 2022
                Plaintiff-Appellee,

v                                                                        No. 357195
                                                                         Macomb Circuit Court
CITIZENS INSURANCE COMPANY OF THE                                        LC No. 2019-005246-NF
MIDWEST,

                Defendant-Appellee,

and

CITIZENS INSURANCE COMPANY OF
AMERICA, HANOVER INSURANCE COMPANY,
and MICHIGAN AUTOMOBILE INSURANCE
PLACEMENT FACILITY,

                Defendants.


Before: RONAYNE KRAUSE, P.J., and JANSEN and SWARTZLE, JJ.

JANSEN, J. (concurring)

         I concur in the majority opinion, but write separately to address one point. Plaintiff first
testified that it was not his signature on the attendant care forms, and then testified that his signature
had been copied. If it is plaintiff’s contention that a forgery occurred, the burden is on him at the
summary disposition phase to make an offer of proof. If the party moving for summary disposition
under MCR 2.116(C)(10) meets its initial burden of supporting its position by affidavits,
depositions, admissions, or other documentary evidence, the burden shifts to the nonmoving party
to establish that a genuine issue of material fact exists. Quinto v Cross and Peters Co, 451 Mich
358, 362; 547 NW2d 314 (1996). The nonmoving party may not rely on mere allegations or
denials in pleadings to do so. Id. “If the opposing party fails to present documentary evidence
establishing the existence of a material factual dispute, the motion is properly granted.” Id. at 363.
As noted by the majority, plaintiff provided no evidence that his signature had been copied on the



                                                   -1-
form. Contrary to plaintiff’s assertions, the burden to prove that such a forgery exists rests on him,
and not the insurance company. I therefore concur in the rest of the majority opinion.

                                                              /s/ Kathleen Jansen




                                                 -2-